DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 5/3/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-13 and 15-20 are currently pending.
4.	Claims 1, 7, 9, 13 and 18 are amended. Claims 2-6, 8, 10-12, 15-17 and 19-20 are original.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Examiner Response:
Applicant’s arguments, see pages 8-10, filed 5/3/21, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-13 and 15-20 has been withdrawn. 

                                           Response: 35 U.S.C.  § 102
6.    Examiner Response:
	The applicant argues that the Bratton reference teaches controlling the family wise error rate (FWER), but doesn’t teach a flexible α spending approach.  The examiner first notes that the phrase “family wise error rate (FWER)” is not mentioned with the claims.  In claim 10 of the current application, the claim language mentions the experiment design comprising “acceptable error rates”, however FWER is not mentioned.  In paragraph [0031] of the specification the family wise error rate (FWER) is not mentioned as an acceptable error rate.  Also, the applicant 
Also, with the recent amendment to the claims, the applicant’s arguments does not apply to the current rejection.  Therefore, the applicant’s argument is moot.

    Response: 35 U.S.C.  § 103
7.    Applicants argue
	“Wason et al. developed an algorithm to obtain efficacy boundaries e = (e-^ : : : eD) and futility boundaries / = (A; : : : fD) for a MAMS design with K treatment arms and D stages and FWER control. Thus, on the face of it, these investigators are tackling the same problem as Magirr et al. and the present invention. The Wason et al. algorithm, however, relies entirely on simulating the response data from a model with the appropriate mean vector and covariance matrix. Therefore, iterative search methods must be employed ahead of time to obtain the efficacy and futility MAMS boundaries, and a pre-specified interim monitoring plan stipulating the precise information time (e.g., sample size) for each of the D stages, must be strictly adhered to or else the FWER may be inflated. This rules out a flexible a -spending approach, which allows the boundaries to be adjusted on-the-fly in an on-going trial that deviates from the number 
The fundamental weakness of simulation-based group sequential boundaries is that they are obtained by trial and error rather than by an analytical formula. The claimed invention developed by Magirr et al. and Applicants in contrast, is analytic and therefore amenable to an a -spending approach. The claimed invention can also control the fraction of the overall a to be spent at each of the D stages. Furthermore, should it become necessary to alter the number or spacing of the future stages of an on-going trial, the boundaries can be re-computed.” (Remarks: pages 12-13)

8.    Examiner Response:
	As stated above, the phrase “spending approach” is not mentioned within the claim language of the current claims.  In claim 11 of the current application, the phrase “spending function” is mentioned within the claim language, where the Bratton reference is used to reject this limitation ““wherein the experiment design boundaries comprise select spending function and input spacing of interim looks.”, see [Bratton, Pg. 31, last paragraph, “When the number of interim analysis, etc.”, Pg. 32, 1st - 2nd paragraph, “This approach works by allocating, etc.”)].

9.    Applicants argue
	“We have stated in the present application that both the Magirr et al. algorithm and the present invention are solving the same computational problem, which is to evaluate the futility and efficacy boundaries (/,, uj),j = 1,2,... D, such that


    PNG
    media_image1.png
    304
    661
    media_image1.png
    Greyscale

through. For designs with efficacy-only boundaries, its computational effort increases linearly with number of arms and number of stages. For designs with both efficacy and futility boundaries, the computational effort doubles with successive increases in number of stages. Neither of these practical applications and outcomes was possible with prior existing computational systems.
Thus for at least these reasons, claims 1-6, 8-12, and 15-17 of the present invention are patentable over Wason, Magirr, and Bratton, alone or in combination. As such, Applicant respectfully requests the rejection to the claims be withdrawn and the claims be passed to allowance.” (Remarks: pages 13-14)

10.    Examiner Response:
The applicant argues that the Magirr reference does not teach a score statistic.  The examiner notes that the Wason et al. and Bratton references were used in rejecting the limitations that included a score statistic.  Therefore, the applicant argument regarding the Magirr reference is moot.  Also, the Wason et al. reference teaches the limitation of claim 2 that states “wherein the method complexity increases linearly based on number of stages and number of arms, as represented by the equation J x D, where J is number of stages and D is number of arms.”, see Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”.  Further, the applicant arguments of the designs with both efficacy and futility boundaries, where the computational effort doubles with successive increases in number of stages, is not mentioned within the claim language.  Therefore, the applicant’s arguments are moot.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Optimal design for multi-arm multi-stage trails, written by Wason et al. (from IDS dated 12/14/17) in view of online reference A generalized Dunnett test for multi-arm multi-stage clinical studies with treatment selection, written by Magirr et al. (from IDS dated 12/14/17) in further view of online reference Design issues and extensions of multi-arm multi-stage clinical trials, written by Bratton.

With respect to claim 1, Wason et al. discloses “A method of designing multi-arm multistage (MAMS) experiments” as [Wason et al. (Abstract, Introduction, 1st – 2nd paragraph, “In a number of, etc.”)];
“a computing device receiving data input” as [Wason et al. (Pg. 3, Table 1)];
“identifying a MAMS experiment problem from the data” as [Wason et al. (Introduction, 1st – 2nd paragraph, “In a number of, etc.”)];
“breaking the MAMS experiment problem into a plurality of independent increments, each independent increment comprising a multi-stage problem” as [Wason et al. (Pg. 4, 1st paragraph, “For given set of treatment, etc.”)];
“reducing a dimensionality of the plurality of independent increments using a Score Statistic” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”, Pg. 3, sec. 2.3, Simulation method, 2nd paragraph, “Firstly, we require, etc.”];

Magirr et al. discloses “transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach” as [Magirr et al. Pg. 2, sec. 2.1 Familywise error rate, 3rd paragraph, “For any choice of, etc.”, Pg. 6, 4th paragraph, “Table 1 gives stopping, etc.”)] Examiner’s interpretation: The examiner notes that the phrase quasi-Monte Carlo approach is not defined within the claims. The examiner considers the quasi-Monte Carlo approach to be the Monte Carlo integration of the stages, since the Monte Carlo integration can occur when the stages J are greater than (> ) 5;
Wason et al. and Magirr et al. are analogous art because they are from the same field endeavor of analyzing multi-arm multi-stage designs for clinical trials.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al. of designing multi-arm multistage (MAMS) experiments by incorporating transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach as taught by Magirr et al. for the purpose of to derive efficacy and futility boundaries for a flexible multi-arm multistage clinical trial.
While the combination of Wason et al. and Magirr et al. teaches transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach, Wason et al. and Magirr et al. do not explicitly disclose “simulator engine”
Bratton discloses “simulator engine” as [Bratton (Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al. and Magirr et al. of designing multi-arm multistage (MAMS) experiments by incorporating simulator engine parameters as taught by Bratton for the purpose of using multi-arm multi-stage (MAMS) designs to accelerate drug development.
The motivation for doing so would have been because Bratton teaches that by using multi-arm multi-stage (MAMS) designs to accelerate drug development, the ability to speed up the evaluation of therapies in cancer can be accomplished (Bratton (Pg. 3, Abstract, 1st paragraph, “The increasing cost of randomized, etc.”).

With respect to claim 2, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Wason et al. further discloses “wherein the method complexity increases linearly based on number of stages and number of arms, as represented by the equation J x D, where J is number of stages and D is number of arms.” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”)];

With respect to claim 3, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Wason et al. further discloses “wherein the method complexity does not increase exponentially based on number of stages and number of arms.” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 2nd paragraph, “The trial consists of up, etc.”)] Examiner’s interpretation: The examiner considers J and k D to be the stages and arms, since J 

With respect to claim 4, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Wason et al. further discloses “wherein breaking the MAMS experiment problem into a plurality of independent increments comprises collecting data from the MAMS experiment, and calculating a cumulative score test statistic” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 1st – 3rd paragraph, “For a trial consisting of testing, etc.”)];

With respect to claim 5, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Bratton further discloses “wherein reducing a dimensionality of the plurality of independent increments using a Score Statistic comprises converting the MAMS experiment problem into J consecutive stages” as [Bratton (Pg. 137, sec. 5.2.1, Simulation of trial-level data, 2nd paragraph, “We first describe a procedure, etc.”)];

With respect to claim 6, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Bratton further discloses “wherein transforming the MAMS experiment problem into a finite integration comprises transforming a correlated normal integration into an integration of independent normal variables, transforming a lower integration limits from negative infinity to zero” as [Bratton (Pg. 209, Appendix A)];

With respect to claim 8, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above, and Bratton further discloses “wherein the computations st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Tables 3.2 and 3.3)];

With respect to claim 9, Bratton discloses “A system for multistage multi-arm (MAMS) experiments” as [Bratton (Pg. 128, sec. 4.7, nstagebinopt, “To aid the search for, etc.”, Pg. 132, sec. 4.7.5 Speed of nstagebinopt, “For nstagebinopt to be of any practical use, etc.”)] Examiner’s interpretation: The software program nstagebinopt was run by the processor where the calculations are shown in Tables 4.4 and 4.5.  The examiner considers the system to be inherent within the Bratton reference, since the processor executes the software, where a processor is embedded within a CPU, which is apart of a system; 
“a parameter intake, comprising a user interface, configured to prompt and receive input for experiment design parameters” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 107, sec. 4.1, Introduction, 1st paragraph, “The nstage program in Stata, etc.”, Tables 3.2 and 3.3)] Examiner’s interpretation: The user has the ability to choose the number of stages and the significance level and power in each stage of the trial, which demonstrates that the user has the ability to prompt and receive input for experiment design parameters;
“a boundaries intake, configured to prompt and receive input for experiment design boundaries” as [Bratton (Pg. . 107, sec. 4.1, Introduction, 1st paragraph, “The nstage program in Stata, etc.”, Tables 3.2 and 3.3)] Examiner’s interpretation: The user has the ability to choose 
“a computing device and a simulator engine, configured to receive input parameters comprised of the experiment design parameters and the experiment design boundaries, and further configured to execute simulations determining boundaries efficacy based on the input parameters” as [Bratton (Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”, Pg. 132, sec. 4.7.5, 1st paragraph, “For nstagebinopt to be of any practical use, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claim 10, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Bratton further discloses “wherein the experiment design parameters comprise acceptable error rates, anticipated difference between arms, estimated variance of outcome, and allocation of sample between arms” as [Bratton (Pg. 96, sec. 3.4.2, Results, “Table 3.5 shows that the, etc.”, Pg. 142, sec. 5.4.1, 1st paragraph, “The correlation r, between pairs, etc.”, Table 3.5)];

With respect to claim 11, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Bratton further discloses “wherein the experiment design boundaries comprise select spending function and input spacing of interim looks.” as [Bratton, Pg. 31, last paragraph, “When the number of interim analysis, etc.”, Pg. 32, 1st – 2nd paragraph, “This approach works by allocating, etc.”)];
With respect to claim 12, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 11 above, and Bratton further discloses “wherein one or more experimental simulations, resulting from applying mathematics described for Claim 1 iteratively, are compared in a graphic and/or tabular form within the system and favorable designs selected and retained.” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”, Tables 3.2 and 3.3)];

With respect to claim 15, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Wason et al. further discloses “wherein breaking the MAMS experiment problem into a plurality of independent increments comprises collecting data from the MAMS experiment and calculating a cumulative score test statistic.” as [Wason et al. (Pg. 2, sec. 2.1 Notation, 1st – 3rd paragraph, “For a trial consisting of testing, etc.”)];

With respect to claim 16, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Bratton further discloses “wherein reducing a dimensionality of the plurality of independent increments using a Score Statistic comprises converting the MAMS experiment problem into J consecutive stages.” as [Bratton (Pg. 137, sec. 5.2.1, Simulation of trial-level data, 2nd paragraph, “We first describe a procedure, etc.”)];

With respect to claim 17, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above, and Wason et al. further discloses “wherein transforming the MAMS experiment problem into a finite integration comprises transforming a correlated 

12.	Claims 13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Design issues and extensions of multi-arm multi-stage clinical trials, written by Bratton in view of online reference Some recommendations for multi-arm multi-stage trials, written by Wason et al. (2).

With respect to claim 13, Bratton discloses “A method of designing a multi-arm multistage (MAMS) experiment on a computing device” as [Bratton (Pg. 128, sec. 4.7, nstagebinopt, “To aid the search for, etc.”, Pg. 132, sec. 4.7.5 Speed of nstagebinopt, “For nstagebinopt to be of any practical use, etc.”)];
“receiving, on a user interface, input parameters comprising experiment design parameters and experiment design boundaries” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 102, sec. 3.5.3 Dialog menu, 1st – 2nd paragraph “In our experience, first-time users of nstagebin, Fig. 3.3-3.5)] Examiner’s interpretation: The parameters being used are from the study of Dorman et al., which demonstrates that they are received, since they were used in another experiment.  Also, as shown in Figs. 3.3-3.5 of the Bratton reference, a user can make changes to values and commands in a user interface;
“computing boundaries” as [Bratton (Pg. 35, last paragraph, “The approach of Magirr et al. [46] differs to that, etc.”)];

 “modifying one or more input parameters” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st – 3rd paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Tables 3.2 and 3.3)] Examiner’s interpretation: The parameters shown in Tables 3.2 and 3.3 are not the same, which demonstrates that they were modified;
“and comparing the first set of boundaries efficacy with the second set of boundaries efficacy to identify a preferred boundaries efficacy.” as [Bratton (Tables 3.2 and 3.3)];
While Bratton teaches executing a first simulation of the MAMS experiment to determine a first set of boundaries efficacy, Bratton does not explicitly disclose “executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method to determine a first set of boundaries efficacy; executing a second simulation of the MAMS experiment to determine a second set of boundaries efficacy”
Wason et al. (2) discloses “executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method to determine a first set of boundaries efficacy” as [Wason et al. (2) (Pg. Pg. 723, 4th paragraph “Tables 3 and 4 show the estimated FWER, etc.”, Tables 3 and 4)] Examiner’s interpretation: As shown in Tables 3 and 4 of the Wang et al. (2) reference, there was 100,000 simulations that were used in the Monte Carlo standard (method) to determine the family wise error rate and the power estimate of the multi-arm multi-stage experiment;
“executing a second simulation of the MAMS experiment to determine a second set of boundaries efficacy” as [Wason et al. (2) (Pg. Pg. 723, 4th paragraph “Tables 3 and 4 show the estimated FWER, etc.”, Tables 3 and 4)] Examiner’s interpretation: As shown in Tables 3 and 4 of the Wang et al. (2) reference, there was 100,000 simulations that were used in the Monte 
Bratton and Wason et al. (2) are analogous art because they are from the same field endeavor of analyzing multi-arm multi-stage designs for clinical trials.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bratton of executing a first simulation of the MAMS experiment to determine a first set of boundaries efficacy by incorporating executing a first simulation of the MAMS experiment, using a quasi-Monte Carlo method to determine a first set of boundaries efficacy; executing a second simulation of the MAMS experiment to determine a second set of boundaries efficacy as taught by Wason et al. (2) for the purpose of exploring a broad range of statistical issues related to multi-arm multi-stage trials.
The motivation for doing so would have been because Wason et al. (2) teaches that by exploring a broad range of statistical issues related to multi-arm multi-stage trials, the ability to compare different way to power a multi-arm multi-stage trail can be accomplished (Wang et al. (2) (Abstract).

With respect to claim 19, the combination of Bratton and Wason et al. (2) discloses the method of claim 13 above, and Bratton further discloses “wherein the experiment design parameters comprise acceptable error rates, anticipated difference between arms, estimated variance of outcome, and allocation of sample between arms” as [Bratton (Pg. 96, sec. 3.4.2, Results, “Table 3.5 shows that the, etc.”, Pg. 142, sec. 5.4.1, 1st paragraph, “The correlation r, between pairs, etc.”, Table 3.5)];

With respect to claim 20, the combination of Bratton and Wason et al. (2) discloses the method of claim 13 above, and Bratton further discloses “wherein the experiment design boundaries comprise select spending function and input spacing of interim looks” as [Bratton, Pg. 31, last paragraph, “When the number of interim analysis, etc.”, Pg. 32, 1st – 2nd paragraph, “This approach works by allocating, etc.”)];
“and wherein one or more experimental simulations, resulting from applying computations iteratively, are compared in a graphic and/or tabular form and favorable designs selected and retained.” as [Bratton (Pg. 90, sec. 3.3.1, Two-stage phase 2 TB trail designs, 1st paragraph, “Examples of two-arm two-stage phase 2 TB trial designs, etc.”, Pg. 94, 1st – 5th paragraph, “A simulation study was conducted, etc.”, Tables 3.2 and 3.3)];

13. 	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Optimal design for multi-arm multi-stage trails, written by Wason et al. (from IDS dated 12/14/17), online reference A generalized Dunnett test for multi-arm multi-stage clinical studies with treatment selection, written by Magirr et al. (from IDS dated 12/14/17), online reference Design issues and extensions of multi-arm multi-stage clinical trials, written by Bratton in view of online reference Are Quasi-Monte Carlo algorithms efficient for two-stage stochastic programs?, written by Heitsch et al.

With respect to claim 7, the combination of Wason et al., Magirr et al. and Bratton discloses the method of claim 1 above.
While the combination of Wason et al., Magirr et al. and Bratton teaches transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-
Heitsch et al. discloses “wherein computing the integration using a quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average” as [Heitsch et al. (Pg. 4, 1st paragraph, “Another example is a weighted, etc.”, Pg. 5, sec. 2 Randomized Quasi-Monte Carlo method, 3rd paragraph, “A large class of QMC rules, etc.”, Pg. 30, 2nd paragraph, “The average of the estimated rates, etc.”, Pg. 31, 2nd paragraph, “Using the Cholesky factorization, etc.”)];
Wason et al., Magirr et al., Bratton and Heitsch et al. are analogous art because they are from the same field endeavor of analyzing multi-stage designs.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al., Magirr et al. and Bratton of designing multi-arm multistage (MAMS) experiments by incorporating wherein computing the integration using a quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average as taught by Heitsch et al. for the purpose of designing discrete approximations of two-stage linear stochastic programs.
The motivation for doing so would have been because Heitsch et al. teaches that by using the quasi-Monte Carlo method, the ability to work with a smaller number of scenarios can be accomplished if suitable dimension reduction techniques allow for an essential reduction from nd paragraph, “Our preliminary computational, etc.”).

With respect to claim 18, the combination of Wason et al., Magirr et al. and Bratton discloses the system of claim 9 above.
	While the combination of Wason et al., Magirr et al. and Bratton teaches transforming the MAMS experiment problem into a finite integration and computing the integration using a quasi-Monte Carlo approach, Wason et al., Magirr et al. and Bratton do not explicitly disclose “wherein computing the integration using the quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average”
Heitsch et al. discloses “wherein computing the integration using the quasi-Monte Carlo method comprises generating lattice points of a lattice, shifting the lattice by a random vector amount, converting to points between zero and one, and evaluating integrand and taking an average” as [Heitsch et al. (Pg. 4, 1st paragraph, “Another example is a weighted, etc.”, Pg. 5, sec. 2 Randomized Quasi-Monte Carlo method, 3rd paragraph, “A large class of QMC rules, etc.”, Pg. 30, 2nd paragraph, “The average of the estimated rates, etc.”, Pg. 31, 2nd paragraph, “Using the Cholesky factorization, etc.”)];
Wason et al., Magirr et al., Bratton and Heitsch et al. are analogous art because they are from the same field endeavor of analyzing multi-stage designs.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Wason et al., Magirr et al. and Bratton of designing multi-arm multistage (MAMS) experiments by incorporating wherein computing the 
The motivation for doing so would have been because Heitsch et al. teaches that by using the quasi-Monte Carlo method, the ability to work with a smaller number of scenarios can be accomplished if suitable dimension reduction techniques allow for an essential reduction from dT = d to dT close to 2. (Heitsch et al. (Pg. 31, sec. 9 Conclusions, 2nd paragraph, “Our preliminary computational, etc.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128